STONE, J.
It has been repeatedly held in this court that when a voluntary non-suit is suffered in consequence of an adverse ruling on demurrer, such ruling on demurrer can not be reviewed in this court under section 2759, Bevised Code.—Paulling v. Marshall, 47 Ala. 270; Darden v. James, 48 Ala. 36; Welch v. Mayor, 48 Ala. 291; Hatchett v. Orme, in manuscript; Wyatt v. Evins, 52 Ala. 286; see, also, Palmer v. Bice, 28 Ala. 430; Vincent v. Rogers, 30 Ala. 474.
This being only a rule of practice, we are disinclined to disturb it, even if there were doubts of its correctness. Appeal dismissed.